Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement Nos. 333-164851, 333-183109, and 333-197944 on Form S-8 and No.333-185136 on Form S-3 of our reports dated February 24, 2017, relating to the consolidated financial statements of Generac Holdings Inc. and the effectiveness of internal control over financial reporting, appearing in this Annual Report on Form 10-K of Generac Holdings, Inc. for the year ended December 31, 2016. /s/ Deloitte & Touche LLP Milwaukee, Wisconsin February 24, 2017
